DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 10/19/2021 has been entered. Claims 1-2 and 10 were amended, and claims 3-4, 8, 11-12, and 16 were canceled. Thus, claims 1-2, 5-7, 9-10, 13-15, and 17 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (US 2014/0373846 A1) in view of Morine (US 6,684,882 B1) and Hunter et al. (U 2017/0189727 A1). 
Regarding claim 1, Kao discloses an active respiratory filtration system (powered air purifying respirator) (abstract) for providing a hygienic barrier between a user and the user's proximate surroundings having a volume of unfiltered air (respirator protects a user from a polluted environment; draws air from environment into the respirator to be filtered) (para. [0002]), said active srespiratory filtration system comprising a harness adapted to engage with the user's head (composite mask apparatus 280, which includes neck component 283, mask 281, cover 282, airways 160, 161, airway components 286, 287, and clips 284, 285) (Figs. 1, 3, 5, 22-24, 40, 43; para. [0206]), said harness comprising: 
(a) a rear portion (neck component 283, which includes airways 160, 161 and generator unit 162) (Figs. 3, 5, 22, 40, 43) comprising a filtration system module attached thereon (generator unit 3, 162 filters airflow) (Figs. 1, 3, 5, 22, 40, 43; para. [0155]; para. [0239]), said filtration system module further comprising: 
(i) an air pump for moving the volume of unfiltered air through a rear filter, so to 10produce a delivery of filtered air (impellor 4, 186 filters air through filter 5, 185) (Figs. 1, 4, 43; para. [0149]; para. [0259]); and 
(ii) a control system functionally connected to said air pump for controlling said delivery of filtered air, said control system further comprising a power source for motivating said air pump (control unit 6 controls at least the power being on/off for generator 3, which includes the impellor 4 and filter 5) (Figs. 1; para. [0130]); 
and (iii) an air transport enclosure system configured for directing flow of said delivery 15of filtered air exiting from said filtration system module (airways 160, 161 receive airflow from generator 162) (Figs. 3-5, 23, 43; para. [0148]; para. [0206]); 

(i) an inner volume (mask 281 forms a cavity around a user’s face for airflow to the nose and mouth) (Figs. 22-24; para. [0211]) and an outer surface (surface of mask 281 not engaging the user’s face) (Figs. 22-24); 
and (ii) at least one face mask connector (cover 282 attached to airway components 286, 287) (Figs. 22-24; para. [0206]) disposed on said outer surface (at least cover 282 is on the outer surface of mask 281) (Figs. 22-24) configured 20to fluidly engage with said air transport enclosure system, so to direct said delivery of filtered air from said filtration system module to said inner volume of said face mask (airways 286, 287 convey filtered and pressurized air from the generator unit to the mask) (para. [0211]);
and a second check valve attached thereon (mask 281 has vent holes for exhaust valves 298, 299) (Figs. 22-24; para. [0208]) for enabling unfiltered venting of the user’s exhalation air from said inner volume of said face mask, thereby circumventing said filter material, resulting in a reduction in exhalation effort (mask 281 has vent holes 294, 295 to receive the exhaust valves 298, 299, thus the air exiting the valves is not filtered by the mask material and would thereby reduce the exhalation effort as claimed) (Figs. 22-24; para. [0208]).
Kao does not disclose the air transport enclosure system comprising a rectangular cross sectional area.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kao air transport enclosure system to comprise a rectangular cross sectional area, as taught by Morine, for the purpose of providing a comfortably flat surface for contacting a wearer (Morine; col. 5, lines 4-19).
Kao does not disclose said air transport enclosure system further comprises a first check valve disposed therein, said first check valve configured to prevent backflow of the user’s exhalation.
However, Hunter teaches a system for removing particles from air (Hunter; abstract) wherein said air transport enclosure system further comprises a first check valve disposed therein, said first check valve configured to prevent backflow of the user's exhalation air (back flow valve 1016 in receiver 1006, which allows air into the mask but not back out) (Hunter; Figs. 18A-18B; para. [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kao air transport enclosure system (i.e. the airways 160, 161) to include a first check valve disposed therein, as taught by Hunter, for the purpose of preventing back flow and carbon dioxide buildup during use (Hunter; abstract).
Regarding claim 2, the modified Kao device teaches wherein said face mask receives said delivery of filtered air so to produce a positive pressure environment within said inner 
Regarding claim 6, the modified Kao device teaches wherein said air pump is disposed downstream of said rear filter, whereby said air pump receives said delivery of filtered air (filter 185 receives air before the impellor 186, as shown by the white arrows) (Kao; Fig. 4; para. [0148]).
Regarding claim 7, the modified Kao device teaches wherein said control system is configured to manage a power delivery to said air pump, wherein magnitude of said power delivery is determined by the demands of the user's application (feedback control mechanism for blower/impellor, where power is supplied to the blower/impellor based on the user’s breathing as detected by the sensors 7) (Kao; Fig. 2; para. [0140]).
Regarding claim 9, the modified Kao device teaches wherein said air transport enclosure system is selected from the group consisting of a tube or a rectangular duct (Kao airways 160, 161 are tubes/ducts; Morine teaches tubes/ducts with a rectangular shape) (Kao, Fig. 43; Morine, Fig. 6, col. 5 lines 4-19).
Regarding claim 10, Kao discloses an active respiratory filtration system  (powered air purifying respirator) (abstract) for providing a hygienic barrier between a user and the user's proximate surroundings having a volume of unfiltered air (respirator protects a user from a polluted environment; draws air from environment into the respirator to be filtered) (para. [0002]), said active 10respiratory filtration system comprising a harness adapted to engage with the user's head (composite mask apparatus 280, which includes neck component 283, mask 
(a) a rear portion (neck component 283, which includes airways 160, 161 and generator unit 162) (Figs. 3, 5, 22, 40, 43) comprising a filtration system module attached thereon (generator unit 3, 162 filters airflow) (Figs. 1, 3, 5, 22, 40, 43; para. [0155]; para. [0239]), said filtration system module further comprising: 
(i) an air pump for moving the volume of unfiltered air through a rear filter, so to 15produce a delivery of filtered air (impellor 4, 186 filters air through filter 5, 185) (Figs. 1, 4, 43; para. [0149]; para. [0259]); 
and (ii) a control system functionally connected to said air pump for controlling said delivery of filtered air, said control system further comprising a power source for motivating said air pump (control unit 6 controls at least the power being on/off for generator 3, which includes the impellor 4 and filter 5) (Figs. 1; para. [0130]); 
and (iii) an air transport enclosure system configured for directing flow of said delivery 20of filtered air exiting from said filtration system module (airways 160, 161 receive airflow from generator 162) (Figs. 3-5, 23, 43; para. [0148]; para. [0206]); 
and (b) a front portion (composite mask apparatus 280, excluding the neck component 283) (Figs. 22-24; para. [0206]), comprising a face mask attached thereon, said face mask configured from a filter material (mask 281 can be made of porous filter material) (Figs. 22-24; paras. [0206-0207]), said face mask comprising: 

and 3(ii) at least one face mask connector (cover 282 attached to airway components 286, 287) (Figs. 22-24; para. [0206]) disposed on said outer surface (at least cover 282 is on the outer surface of mask 281) (Figs. 22-24) configured to fluidly engage with said air transport enclosure system, so to direct said delivery of filtered air from said filtration system module to said inner volume of said face mask (airways 286, 287 convey filtered and pressurized air from the generator unit to the mask) (para. [0211]), swherein said face mask receives said delivery of filtered air so to produce a positive pressure environment within said inner volume of said face mask, whereby reducing the risk of environmental contamination via face mask gaps or defects (generator produces a positive pressure air flow to a user, and thus would function to reduce the risk of environmental contamination as claimed) (para. [0006]); 
and (iii) a second check valve attached thereon (mask 281 has vent holes for exhaust valves 298, 299) (Figs. 22-24; para. [0208]) for enabling unfiltered venting of the user’s exhalation air from said inner volume of said face mask, thereby circumventing said filter material, resulting in a reduction in exhalation effort (mask 281 has vent holes 294, 295 to receive the exhaust valves 298, 299, thus the air exiting the valves is not filtered by the mask material and would thereby reduce the exhalation effort as claimed) (Figs. 22-24; para. [0208]).

However, Morine teaches a respirator (Morine; abstract) wherein the air transport enclosure system comprises a rectangular cross sectional area (breathing tube 12 has a rectangular cross-section) (Morine; Fig. 6; col. 5, lines 4-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kao air transport enclosure system to comprise a rectangular cross sectional area, as taught by Morine, for the purpose of providing a comfortably flat surface for contacting a wearer (Morine; col. 5, lines 4-19).
Kao does not disclose said air transport enclosure system further comprises a first check valve disposed therein, said first check valve configured to prevent backflow of the user’s exhalation.
However, Hunter teaches a system for removing particles from air (Hunter; abstract) wherein said air transport enclosure system further comprises a first check valve disposed therein, said first check valve configured to prevent backflow of the user's exhalation air (back flow valve 1016 in receiver 1006, which allows air into the mask but not back out) (Hunter; Figs. 18A-18B; para. [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kao air transport enclosure system (i.e. the airways 160, 161) to include a first check valve disposed therein, as taught by Hunter, for the purpose of preventing back flow and carbon dioxide buildup during use (Hunter; abstract).
Regarding claim 14, the modified Kao device teaches wherein said air pump is 20disposed downstream of said rear filter, whereby said air pump receives said delivery of filtered air (filter 185 receives air before the impellor 186, as shown by the white arrows) (Kao; Fig. 4; para. [0148]).
Regarding claim 15, the modified Kao device teaches wherein said control system is configured to manage a power delivery to said air pump, wherein magnitude of said power delivery is determined by the demands of the user's application (feedback control mechanism for blower/impellor, where power is supplied to the blower/impellor based on the user’s breathing as detected by the sensors 7) (Kao; Fig. 2; para. [0140]).
Regarding claim 17, the modified Kao device teaches wherein said air transport enclosure system is selected from the group consisting of a tube or a 10rectangular duct (Kao airways 160, 161 are tubes/ducts; Morine teaches tubes/ducts with a rectangular shape) (Kao, Fig. 43; Morine, Fig. 6, col. 5 lines 4-19).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Morine and Hunter as applied to claims 1 and 10 above, and further in view of Euvrard et al. (US 2012/0199130 A1).
Regarding claims 5 and 13, the modified Kao device teaches the invention as previously claimed, including wherein said rear filter is fabricated from a material consisting of a HEPA certified material (filter 185 can comprise a HEPA filter) (Kao; para. [0149]), but does not disclose said face mask is fabricated from a material selected from the group consisting of a 15pathogenic filtering material, a particulate contaminant filtering material, a HEPA certified material and any combination thereof.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kao face mask to be fabricated from a HEPA certified material, as taught by Euvrard, for the purpose of providing the face mask with a suitable material capable of a high efficiency for filtering bacteria with a low resistance to the flow of air (Euvrard; para. [0061]).
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
On pages 7-8 of the Applicant’s remarks, the Applicant argues that they have amended to drawings and claims to overcome the drawing objections and 35 U.S.C. 112(a) rejections. The Examiner agrees, and has thus withdrawn those objections and rejections.
Applicant’s arguments with respect to independent claims 1 and 10 and the newly amended rectangular duct limitation on page 9 of the Applicant’s remarks have been considered but are moot in view of new grounds of rejection with new additional Morine reference being used in the current rejection as discussed above.
On page 10 of the Applicant’s remarks regarding independent claims 1 and 10, the Applicant argues that the independent claims have been amended such that the claimed invention requires comprising both a backflow prevention check valve and an exhalation check valve, thereby allowing for an efficient evacuation of exhalation air, thus the independent 
On pages 13-14 of the Applicant’s remarks regarding claims 5 and 13, the Applicant argues that Euvrard does not disclose a facemask system having a HEPA type rear filter. However, this argument is moot as the Examiner does not use Euvrard to teach the HEPA type rear filter, as this limitation is taught by Kao (filter 185 can comprise a HEPA filter) (Kao; para. [0149]).
On pages 13-14 of the Applicant’s arguments regarding claims 5 and 13, the Applicant argues that Kao does not provide adequate facemask housing volume in the front portion of its devices to accommodate the thickness of a HEPA filter, thus resulting in a structural conflict. However, the Examiner respectfully disagrees. As seen with Euvrard in Fig. 2, a mask formed by a HEPA filter has a volume which can be adequately used on a wearer’s face (Euvrard; Fig. 3; para. [0061]). Therefore, the Kao mask 281 formed of the Euvrard HEPA filter would also have a . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785